


Exhibit 10.43

 

[Jaguar ANIMAL HEALTH letterhead]

 

January 30, 2017

 

Ms. Jo Sandlin

Serious Change II LP

3555 Timmons Lane, Suite 800

Houston, TX  77027

 

Re: (i) Serious Change II LP Convertible Promissory Note with Jaguar Animal
Health dated February 13, 2015 in the amount of $150,000, due July 31, 2017, per
the terms of the original Note and Warrant Purchase Agreement originally dated
for reference purposes as of December 23, 2014, (ii) the notification between
Serious Change II LP Convertible Promissory Note and Jaguar Animal Health dated
May 23, 2016 in the amount of $150,000, plus simple interest at the rate of
twelve percent (12.0%) thereon from the date of February 13, 2015 through final
cash payment date, due two weeks after the effective date of the Jaguar Animal
Health and Napo Pharmaceuticals merger, to Serious Change II LP , (iii) the
notification between Serious Change II LP Convertible Promissory Note and Jaguar
Animal Health dated July 28, 2016 in the amount of $150,000, plus simple
interest at the rate of twelve percent (12%) thereon from the date of
February 13, 2015 through  final cash payment due October 31, 2016, , (iv) the
notification between Serious Change II LP Convertible Promissory Note and Jaguar
Animal Health dated October 28, 2016 in the amount of $150,000, plus simple
interest at the rate of twelve percent (12%) thereon from the date of
February 13, 2015 through final cash payment date, due January 1, 2017 (v)the
notification between Serious Change II LP Convertible Promissory Note and Jaguar
Animal Health dated January 8, 2017 in the amount of $150,000, plus simple
interest at the rate of twelve percent (12%) thereon from the date of
February 13, 2015 through final cash payment date due January 31, 2017

 

Dear Ms. Sandlin,

 

Please accept this email as confirmation of your notification to Jaguar Animal
Health, Inc. that Serious Change II LP requests the following cash and warrant
consideration in regard to the above referenced convertible promissory note with
Jaguar Animal Health:

 

1)             The convertible promissory note of the principal sum of one
hundred fifty thousand dollars ($150,000.00), plus simple interest at the rate
of twelve percent (12.0%) thereon from the date of February 13, 2015 through
January 31, 2018 on January 31, 2018 to Serious Change II LP (now totaling
$185,458 as of Jan. 31, 2017); and

 

2)             Warrant (Exhibit A) to purchase 370,916 shares of common stock of
Jaguar Animal Health, Inc. for $0.51** per share upon exercise of this Warrant,
at any time after the later of the date upon which the $150,000 Convertible
Promissory Note between Serious Change II LP and Jaguar Animal Health, Inc.
dated February 13, 2015 or 5:00 p.m. California time on Feb. 1, 2017, and before
Jan. 31, 2019 (the Termination Date).

 

[** Price equal to low trade price of JAGX on January 30, 2017]

 

--------------------------------------------------------------------------------


 

Thank you for your continued support and interest in Jaguar Animal Health,
Ms. Sandlin.

Best,

 

 

/s/ Lisa Conte

 

Lisa Conte

 

CEO and President

 

Jaguar Animal Health, Inc.

 

 

 

 

 

ACCEPTED, ACKNOWLEDGED AND AGREED TO AS OF THE DATE FRIST ABOVE WRITTEN.

SERIOUS CHANGE II LP

 

By: Serious Change Management II GP LLC,

 

Its General Partner

 

 

 

 

 

By:

/s/ Jo Sandlin

 

Jo Sandlin

 

Vice President

 

 

 

 

2

--------------------------------------------------------------------------------


 

Exhibit A

 

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT, HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND
MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, HYPOTHECATED OR OTHERWISE TRANSFERRED
UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT COVERING SUCH
SECURITIES, THE SALE IS MADE IN ACCORDANCE WITH RULE 144 UNDER THE ACT, OR THE
COMPANY RECEIVES AN OPINION OF COUNSEL FOR THE HOLDER OF SUCH SECURITIES
REASONABLY SATISFACTORY TO THE COMPANY STATING THAT SUCH SALE, TRANSFER,
ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE REGISTRATION AND PROSPECTUS
DELIVERY REQUIREMENTS OF THE ACT

 

WARRANT TO PURCHASE COMMON STOCK
OF JAGUAR ANIMAL HEALTH, INC.

 

1.                                      Number of Shares and Exercise Price
Subject to Warrant.  FOR VALUE RECEIVED, subject to the terms and conditions
herein set forth (including but not limited to Section 9 below), the Holder (as
defined below) is entitled to purchase from Jaguar Animal Health, Inc., a
Delaware corporation (the “Company”), at any time the Warrant Stock (as defined
below) on, or before, January 31, 2019 (the “Termination Date”), at a price per
share equal to the Warrant Price (as defined below),  and subject to adjustments
as described below) upon exercise of this Warrant pursuant to Section 6 hereof. 
This Warrant is executed and delivered in consideration of Holder’s extension of
the due date under Holder’s$150,000 Convertible Promissory Note between Serious
Change II LP and Jaguar Animal Health, Inc. dated February 13, 2015.

 

2.                                      Definitions.  As used in this Warrant,
the following terms shall have the definitions ascribed to them below:

 

(a)                                 “Change of Control”  shall mean:  (i) any
“person” or “group” (within the meaning of Section 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended), becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934, as amended),
directly or indirectly, of more than 50% of the outstanding voting securities of
the Company having the right to vote for the election of members of the board of
directors in a single transaction or series of related transactions, (ii) any
reorganization, merger, consolidation,  tender offer or similar transaction
involving the Company or its securities with or into another entity, other than
a transaction or series of related transactions in which the holders of the
voting securities of the Company outstanding immediately prior to such
transaction or series of related transactions retain, immediately after such
transaction or series of related transactions, at least a majority of the total
voting power represented by the outstanding voting securities of the Company or
such other surviving or resulting entity or (iii) a sale, lease, exclusive
license or other disposition of all or substantially all of the assets of the
Company.

 

(b)                                 “Common Stock” shall mean a share of common
stock of the Company

 

(c)                                  “Holder” shall mean SERIOUS CHANGE II LP or
its permitted assigns.

 

(d)                                 “Securities” shall mean the security issued
in the Company’s Common Stock.

 

(e)                                  “Warrant Price” shall be $0.51 per share
subject to adjustment from time to time in accordance with Section 3 below.

 

3

--------------------------------------------------------------------------------


 

(f)                                   “Warrant Stock” shall mean 370,916 shares
of the Company’s Securities subject to adjustment from time to time in
accordance with Section 3 below.

 

3.                                      Adjustments and Notices.  The Warrant
Price and Warrant Stock shall be subject to adjustment from time to time in
accordance with the following provisions:

 

(a)                                 Subdivision, Stock Dividends or
Combinations.  In case the Company shall at any time subdivide the outstanding
shares of Securities subject to this Warrant or shall issue a stock dividend
with respect to the Securities, the Warrant Price in effect immediately prior to
such subdivision or the issuance of such dividend shall be proportionately
decreased, and in case the Company shall at any time combine the outstanding
shares of the Securities, the Warrant Price in effect immediately prior to such
combination shall be proportionately increased, effective at the close of
business on the date of such subdivision, dividend or combination, as the case
may be. Simultaneously with any adjustment to the Warrant Price pursuant to this
Section 3, the number of Warrant Stock shares that may be purchased upon
exercise of this Warrant shall be increased or decreased proportionately, so
that after such adjustment the aggregate Warrant Price payable hereunder for the
increased or decreased number of Warrant Stock shares shall be the same as the
aggregate Warrant Price in effect immediately prior to such adjustment

 

(b)                                 Reclassification, Exchange,
Substitution, In-Kind Distribution.  Upon any reclassification, exchange,
substitution, or other event that results in a change of the number and/or class
of the Warrant Stock or upon the payment of a dividend in securities or property
other than the Warrant Stock, the Holder shall be entitled to receive, upon
exercise or conversion of this Warrant, the number and kind of securities and
property that the Holder would have received for the Warrant Stock if this
Warrant had been exercised immediately before the record date for such
reclassification, exchange, substitution, or other event or immediately prior to
the record date for such dividend.  The Company or its successor shall promptly
issue to the Holder a new Warrant for such new securities or other property. 
The new Warrant shall provide for adjustments which shall be as nearly
equivalent as may be practicable to the adjustments provided for in this
Section 3 including, without limitation, adjustments to the Warrant Price and to
the number of securities or property issuable upon exercise of the new Warrant. 
The provisions of this Section 3(b) shall similarly apply to successive
reclassifications, exchanges, substitutions, or other events and successive
dividends.

 

(c)                                  Notice of Adjustment Events.  Upon any
adjustment of the Warrant Price and any increase or decrease in the number of
shares of Warrant Stock, then, and in each such case, the Company, as promptly
as practicable thereafter, shall give written notice thereof to the Holder of
this Warrant at the address of such Holder as shown on the books of the Company
which notice shall state the Warrant Price as adjusted and the increased or
decreased number of shares of Warrant Stock, setting forth in reasonable detail
the method of calculation of each.

 

(d)                                 Fractional Shares.  No fractional shares
shall be issuable upon exercise or conversion of the Warrant and the number of
shares of Warrant Stock to be issued shall be rounded down to the nearest whole
share.  If a fractional share interest arises upon any exercise or conversion of
the Warrant, the Company shall eliminate such fractional share interest by
paying the Holder an amount computed by multiplying the fractional interest by
the fair market value of a full share of the Warrant Stock.

 

4.                                      No Stockholder Rights.  This Warrant, by
itself, as distinguished from any shares purchased hereunder, shall not entitle
the Holder to any of the rights of a stockholder of the Company except as
provided herein.

 

5.                                      Representations, Warranties and
Covenants.

 

(a)                                 Reservation of Stock.  The Company will, in
connection with the execution and delivery of this Warrant, reserve from its
authorized and unissued common stock, as applicable, a sufficient number of
shares to provide for the issuance of the Warrant Stock in the form of common
stock,

 

4

--------------------------------------------------------------------------------


 

 

as applicable, upon the exercise or conversion of this Warrant.  Issuance of
this Warrant shall constitute full authority to the Company’s officers who are
charged with the duty of executing stock certificates to execute and issue the
necessary certificates for shares of Warrant Stock issuable upon the exercise or
conversion of this Warrant.

 

6.                                      Exercise of Warrant.  This Warrant may
be exercised in whole or part by the Holder prior to the termination of this
Warrant, as provided in Section 9 hereof, by the surrender of this Warrant,
together with the Notice of Exercise and Investment Representation Statement in
the forms attached hereto as Attachments 1 and 2, respectively, duly completed
and executed at the principal office of the Company, specifying the portion of
the Warrant to be exercised and accompanied by payment in full of the Warrant
Price in cash or by check with respect to the shares of Warrant Stock being
purchased.  This Warrant shall be deemed to have been exercised immediately
prior to the close of business on the date of its surrender for exercise as
provided above, and the person entitled to receive the shares of Warrant Stock
issuable upon such exercise shall be treated for all purposes as the Holder of
such shares of record as of the close of business on such date.  As promptly as
practicable after such date, the Company shall issue and deliver to the person
or persons entitled to receive the same a certificate or certificates for the
number of full shares of Warrant Stock issuable upon such exercise.  If the
Warrant shall be exercised for less than the total number of shares of Warrant
Stock then issuable upon exercise, promptly after surrender of the Warrant upon
such exercise, the Company will execute and deliver a new Warrant, dated the
date hereof, evidencing the right of the Holder to the balance of the Warrant
Stock purchasable hereunder upon the same terms and conditions set forth herein.

 

7.                                      Conversion.  This Warrant shall not be
exercisable on a “net exercise” basis, and the exercise price for this warrant
shall always be paid in cash.  In the event of a Change of Control transaction
prior to the termination of this Warrant the Company shall notify the Holder of
such transaction at least ten (10) days in advance and provide the Holder with
the opportunity to exercise this Warrant.

 

8.                                      Transfer of Warrant.  This Warrant may
not be transferred or assigned by the Holder in whole or in part, without the
prior written consent of the Company.

 

9.                                      Termination.  This Warrant shall
terminate on the first to occur of (i) 5:00 p.m. California time on the
Termination Date, and (ii) the consummation of a Change of Control provided the
Company has complied with the notice provisions in Section 7 above.

 

10.                               Successors and Assigns.  Subject to the
restrictions on transfer described in Section 8 above, and the termination
provisions described in Section 9 above, the rights and obligations of the
Company and the Holder shall be binding upon and benefit the successors,
assigns, heirs, administrators and transferees of the parties.

 

11.                               Governing Law and Venue.

 

(a)                                 This Warrant and all actions arising out of
or in connection with this Warrant shall be governed by and interpreted in
accordance with the laws of the State of California, without regard to the
conflicts of law provisions in the State of California or any other state.  The
parties hereby consent to the personal and exclusive jurisdiction and venue of
the California state courts and the federal courts located in San Francisco
County, California.

 

(b)                                 Notwithstanding the foregoing, except with
respect to enforcing claims for injunctive or equitable relief, any dispute,
claim or controversy arising out of or relating in any way to this Warrant or
the interpretation, application, enforcement, breach, termination or validity
thereof (including any claim of inducement of this Warrant by fraud and
including determination of the scope or applicability of this agreement to
arbitrate) or its subject matter (collectively, “Disputes”) shall be

 

5

--------------------------------------------------------------------------------


 

determined by binding arbitration before one arbitrator.  The arbitration shall
be administered by JAMS conducted in accordance with the expedited procedures
set forth in the JAMS Comprehensive Arbitration Rules and Procedures as those
Rules exist on the effective date of this Agreement, including Rules 16.1 and
16.2 of those Rules.  Notwithstanding anything to the contrary in this
Agreement, the Federal Arbitration Act shall govern the arbitrability of all
Disputes.  The arbitration shall be held in San Francisco County, California,
and it shall be conducted in the English language.  The parties shall maintain
the confidential nature of the arbitration proceeding and any award, including
the hearing, except as may be necessary to prepare for or conduct the
arbitration hearing on the merits, or except as may be necessary in connection
with a court application for a preliminary remedy, a judicial challenge to an
award or its enforcement, or unless otherwise required by law or judicial
decision.  The arbitrator shall have authority to award compensatory damages
only and shall not award any punitive, exemplary, or multiple damages, and the
parties waive any right to recover any such damages.  Judgment on any award in
arbitration may be entered in any court of competent jurisdiction. 
Notwithstanding the above, each party shall have recourse to any court of
competent jurisdiction to enforce claims for injunctive and other equitable
relief.

 

(c)                                  IN THE EVENT OF ANY DISPUTE BETWEEN THE
PARTIES, WHETHER IT RESULTS IN PROCEEDINGS IN ANY COURT IN ANY JURISDICTION OR
IN ARBITRATION, THE PARTIES HEREBY KNOWINGLY AND VOLUNTARILY, AND HAVING HAD AN
OPPORTUNITY TO CONSULT WITH COUNSEL, WAIVE ALL RIGHTS TO TRIAL BY JURY, AND
AGREE THAT ANY AND ALL MATTERS SHALL BE DECIDED BY A JUDGE OR ARBITRATOR WITHOUT
A JURY TO THE FULLEST EXTENT PERMISSIBLE UNDER APPLICABLE LAW.  To the extent
applicable, in the event of any lawsuit between the parties arising out of or
related to this Warrant, the parties agree to prepare and to timely file in the
applicable court a mutual consent to waive any statutory or other requirements
for a trial by jury.

 

12.                               Notices.

 

(a)                                 Generally.    All notices and other
communications provided for or permitted hereunder shall be made by
hand-delivery, or may be sent by email at the email address set forth below or
by facsimile to any phone number provided by the parties hereto, or overnight
air courier guaranteeing next day delivery at the addresses set forth on the
signature page hereof to the Holder and with respect to the Company at its
principal place of business. All such notices and communications shall be deemed
to have been duly given at the time delivered by hand, if personally delivered;
if emailed or telecopied, during regular business hours in San Francisco,
California,  on the date transmitted or the next business day if transmitted
after such regular business hours; and the next business day after timely
delivery to the courier, if sent by overnight air courier guaranteeing next day
delivery.  The parties may change the addresses to which notices are to be given
by giving five days prior notice of such change in accordance herewith. All
communications shall be sent to the Company at 201 Mission Street, Suite 2375,
San Francisco, California, 94105.

 

(b)                                 Required Notices.  If at any time prior to
exercise of the Warrant, the Company: (i) declares any dividend upon the
Company’s common stock; (ii) effects any capital reorganization or
reclassification of its capital stock, (iii) consummates a Change of Control;
(iv)  closes its IPO, or (v) any voluntary or involuntary liquidation,
dissolution or winding up of the Company, then the Company shall provide Holder
with at least ten (10) days prior written notice of such corporate action.

 

13.                               Legend.  The Holder understands and agrees
that all certificates evidencing the shares to be issued to the Holder may bear
the following legend:

 

6

--------------------------------------------------------------------------------


 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”).  THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE
SECURITIES UNDER THE ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED.

 

14.                               Amendments.  Neither this Warrant nor any term
hereof may be changed or waived orally, but only by an instrument in writing
signed by the Company and the Holder of this Warrant.

 

 

ISSUED:  January 31, 2017

 

 

 

 

Jaguar Animal Health, Inc.

 

 

 

 

 

Signature:

/s/ Lisa A. Conte

 

Name:

Lisa A. Conte

 

Title:

President & CEO

 

 

Acknowledged and Agreed:

 

 

 

SERIOUS CHANGE II LP

 

By: Serious Change Management II GP LLC,

 

Its General Partner

 

 

 

 

 

By:

/s/ Jo Sandlin

 

 

Name:

Jo Sandlin

 

Title:

Vice President

 

 

7

--------------------------------------------------------------------------------


 

Attachment 1

 

NOTICE OF EXERCISE

 

TO:                           Jaguar Animal Health, Inc.

 

1.                                      The undersigned hereby elects to
purchase                              shares of the Warrant Stock of J, Inc.
pursuant to the terms of the attached Warrant, and tenders herewith payment of
the purchase price in full, together with all applicable transfer taxes, if any.

 

2.                                      Please issue a certificate or
certificates representing said shares of Warrant Stock in the name of the
undersigned or in such other name as is specified below:

 

 

 

 

 

 

(Name)

 

 

 

 

 

 

 

 

(Address)

 

 

 

 

 

(Date)

 

(Name of Warrant Holder)

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Attachment 2

 

INVESTMENT REPRESENTATION STATEMENT

 

Shares of Warrant Stock

 

(as defined in the attached Warrant) of

 

Jaguar Animal Health, Inc.

 

In connection with the purchase of the Warrant Stock, the undersigned hereby
represents to Jaguar Animal Health, Inc. (the “Company”) as follows:

 

(a)                                 The Warrant Stock to be received upon the
exercise of the Warrant (the “Securities”) will be acquired for investment for
its own account, not as a nominee or agent, and not with a view to the sale or
distribution of any part thereof, and the undersigned has no present intention
of selling, granting participation in or otherwise distributing the same, but
subject, nevertheless, to any requirement of law that the disposition of its
property shall at all times be within its control.  By executing this Investment
Representation Statement, the undersigned further represents that it does not
have any contract, undertaking, agreement or arrangement with any person to
sell, transfer, or grant participations to such person or to any third person,
with respect to the Securities.

 

(b)                                 The undersigned understands that the
Securities are not registered under the Securities Act of 1933, as amended (the
“Act”), and applicable state securities laws, on the ground that the issuance of
such securities is exempt pursuant to Section 4(2) of the Act and state law
exemptions relating to offers and sales not by means of a public offering, and
that the Company’s reliance on such exemptions is predicated on the
undersigned’s representations set forth herein.

 

(c)                                  The undersigned agrees that in no event
will it make a disposition of the Securities unless and until (i) it shall have
notified the Company of the proposed disposition and shall have furnished the
Company with a statement of the circumstances surrounding the proposed
disposition, and if requested by the Company, (ii) it shall have furnished the
Company with an opinion of counsel satisfactory to the Company and the Company’s
counsel to the effect that (A) appropriate action necessary for compliance with
the Act and any applicable state securities laws has been taken or an exemption
from the registration requirements of the Act and such laws is available, and
(B) the proposed transfer will not violate any of said laws.

 

(d)                                 The undersigned acknowledges that an
investment in the Company is highly speculative and represents that it is able
to fend for itself in the transactions contemplated by this Investment
Representation Statement, is an “Accredited Investor” as that term is defined in
Rule 501 of Regulation D promulgated under the Act or has such knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of its investments, and has the ability to bear the economic
risks (including the risk of a total loss) of its investment.  The undersigned
represents that it has had the opportunity to ask questions of the Company
concerning the Company’s business and assets and to obtain any additional
information which it considered necessary to verify the accuracy of or to
amplify the Company’s disclosures, and has had all questions which have been
asked by it satisfactorily answered by the Company.

 

(e)                                  The undersigned acknowledges that the
Securities must be held indefinitely unless subsequently registered under the
Act or an exemption from such registration is available.  The undersigned is
aware of the provisions of Rule 144 promulgated under the Act which permit
limited resale of shares purchased in a private placement subject to the
satisfaction of certain conditions, including, among other things, the existence
of a public market for the shares, the availability of certain current public
information about the Company, the resale occurring not less than one year after
a party has purchased and paid for the security to be sold, the sale being
through a “broker’s transaction” or in

 

--------------------------------------------------------------------------------


 

transactions directly with a “market makers” (as provided by Rule 144(f)) and
the number of shares being sold during any three-month period not exceeding
specified limitations.

 

Dated:

 

 

 

 

 

 

 

 

(Typed or Printed Name)

 

 

 

 

 

By:

 

 

 

(Signature)

 

 

 

 

 

(Title)

 

2

--------------------------------------------------------------------------------
